DETAILED ACTION
In response to communication filed on 6 March 2019, this is first Office Action of the merits. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 9 is a method claim and it consists of contingent limitations. According to MPEP 2111.04 II “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens… If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A”. Therefore, for the purpose of applying prior art “monitoring concurrent accessing of the instance of the first portion of the multi-tenant database to determine if one or more executors assigned to the instance of the first portion of the multi-tenant database are able to keep up with demand; and if the one or more executors assigned to the instance of the first portion of the multi-tenant database are not able to keep up with demand, creating a new executor assigned to the instance of the first portion of the multi-tenant database” is reasonably interpreted as -- monitoring concurrent accessing of the instance of the first portion of the multi-tenant database to determine if one or more executors assigned to the instance of the first portion of the multi-tenant database are able to keep up with demand-- since the first condition of “able to keep up with demand” along with step A has been considered. 

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
Claims 9 and 12 recite “the operations” should read as –operations—as it appears to be a typographical error that can cause antecedent basis issues. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0276070 A1, hereinafter “Lee”) in view of Bailey (US 2016/0072895 A1, hereinafter “Bailey”).

Regarding claim 1, Lee teaches
A system comprising: (see Lee, [0020] “Described herein are systems”). 
at least one hardware processor; and (see Lee, [0023] “performed by hardware components… to cause a general-purpose or special-purpose processor”). 
a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: (see Lee, [0024] “This apparatus may be specially constructed for the required purposes, or it may be a general purpose computer selectively activated or 
assigning a first virtual Internet Protocol (IP) address to a first user account; (see Lee, [0071] “Within host organization 310 is a global Virtual IP (VIP) interface and load balancer 380 which provides a single login point regardless of where a user's client device 306A-C is operating geographically”; [0085] “receiving a login request at a global Virtual Internet Protocol (VIP) address for the host organization from a client device”). 
receiving a request from the first user account to access data stored for a first tenant (see Lee, [0056] “be utilized by the client computing device 205 to make further requests for services, resources, access stored data”; [0130] “user systems 612 (which may be client systems) communicate with application servers 700 to request and update system-level and tenant-level data from system 616”) in a multi-tenant database; (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
instantiating a first portion of (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”) the multi-tenant database, (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) the first portion being assigned to the first tenant, (see Lee, [0127] “each application server 700 is configured to handle requests for any user associated with any organization that is a tenant”) without instantiating the multi-tenant database as a whole, the instantiation providing access to an instance of the first portion of (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed” – a determination is made as to which specific application server instance should receive the request and the request is not sent to all the data centers) the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) via a first port; (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers by which workload on behalf of the host organization may be performed. Each datacenter may include a plurality of such instances or computing pods”).  
providing an identification of the first port to the first user account; (see Lee, [0039] “The server ID may represent a particular computing pod within a datacenter”; [0037] “where the server ID for the instance having the username is returned”).
receiving a request for specific data from the first user account, the request for specific data including (see Lee, [0056] “be utilized by the client computing device 205 to make further requests for services, resources, access stored data”; [0130] “user systems 612 (which may be client systems) communicate with application servers 700 to request and update system-level and tenant-level data from system 616”) the first virtual IP address and (see Lee, [0052] a request from the browser being sent to a Virtual Internet Protocol (VIP) address as indicated“) the identification of the first port; (see Lee, [0048] “user's instance is different than the one handling the original login request then a separate cross-instance login call may be initiated to the correct instance based on a server ID returned”; [0039] “Processing begins with the server ID being passed to the application server 196”; [0091] “a user associated with the 
routing the request for specific data to the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”; [0089] “forwarding the login request received at the global VIP address to one of a plurality of datacenters within the host organization”) of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) via the first port; (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers by which workload on behalf of the host organization may be performed. Each datacenter may include a plurality of such instances or computing pods”).
receiving results (see Lee, [0070] “The host organization 310 may responsively send responses 316 to the originating customer organization to be received”) from the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”) of the multi- tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) via the first port; and (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers 
forwarding the results to the first user account (see Lee, [0120] “the user interface device may be used to access data and applications hosted by system 616, and to perform searches on stored data, and otherwise allow a user to interact with various GUI pages that may be presented to a user”).
Lee does not explicitly teach assigning the first virtual IP address to the first tenant and storing a mapping between the first virtual IP address and the first tenant in an IP-tenant match data structure.
However, Bailey discloses transmission of data between applications in a multi-tenant environment and also teaches
assigning the first virtual IP address to the first tenant and storing a mapping between the first virtual IP address and the first tenant in an IP-tenant match data structure; (see Bailey, [0065] “actually a connection to another tenant in the same runtime as it remains a registration entry containing the virtual IP addresses and port usage associated with each tenant”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of storing mapping between virtual IP address and tenant as being disclosed and taught by Bailey, in the system taught by Lee to yield the predictable results of minimizing the cost of data transfer and providing flexible transfer mechanisms (see Bailey, [0070] “Some embodiments of the present invention may include one, or more, of the following features, characteristics and/or advantages: (i) provides the ability to copy data without using a socket between tenants in a multi-tenant environment; (ii) removes the need to serialize/deserialize the data to be transmitted; (iii) minimizes/removes the cost of data transferring between applications while keep applications isolated; and/or (iv) provides 
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a method (see Lee, [0020] “methods for implementing a cross instance user authentication architecture”) and computer-readable medium form (see Lee, [0104] “a non-transitory computer readable storage medium storage medium having instructions stored thereon that, when executed by a computing hardware of a host organization including one or more processors and memories, the instructions cause the host organization to perform operations comprising”) and are rejected under the same rationale.

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Bailey in view of Muthulingam et al. (US 2017/0116043 A1, hereinafter “Muthulingam”).

Regarding claim 2, the proposed combination of Lee and Bailey teaches
monitoring concurrent accessing (see Bailey, [0029] “Resource usage can be monitored, controlled, and reported”) of the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”) of the multi-tenant database… (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) to the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
to the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”) of the multi-tenant database… (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”) of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
The proposed combination of Lee and Bailey does not explicitly teach to determine if one or more executors assigned to the instance are able to keep up with demand; and if the one or more executors assigned to the instance are not able to keep up with demand, creating a new executor assigned to the instance. 
However, Muthulingam discloses processing operations in a multi-instance database and also teaches
to determine if one or more executors assigned to the instance are able to keep up with demand; and (see Muthulingam, [0019] “A scheduler thread then queues these task metadata structures for execution by available helper threads in a pool”; [0021] “The load balancer component may maintain and utilize in-memory data mappings and loading statistics for each database instance of the DBMS”).
	if the one or more executors assigned to the instance are not able to keep up with demand, creating a new executor assigned to the instance (see Muthulingam, [0070] “Scheduler thread 174C may also create and destroy threads within helper thread pool 176C according to the processor load and memory capacity of the corresponding database instance”; [0045] “Threads in each of the process pools may be created and destroyed as necessary according to load and available resources”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating additional procedures as being disclosed and taught by Muthulingam, in the system taught by the proposed combination of Lee and Bailey to yield the predictable results of efficiently service data scan operations for dual-format or in-memory databases, particularly for multi-instance in-memory databases (see Muthulingam, [0007] “there is a need for an efficient way to service data scan operations for dual-format or in-memory databases, particularly for multi-instance in-memory databases”). 
Claim 16 incorporates substantively all the limitations of claim 2 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 9, the proposed combination of Lee and Bailey teaches
monitoring concurrent accessing (see Bailey, [0029] “Resource usage can be monitored, controlled, and reported”) of the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the of the multi-tenant database… (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”) to the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”) of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
The proposed combination of Lee and Bailey does not explicitly teach to determine if one or more executors assigned to the instance are able to keep up with demand. 
However, Muthulingam discloses processing operations in a multi-instance database and also teaches
	to determine if one or more executors assigned to the instance are able to keep up with demand; and (see Muthulingam, [0019] “A scheduler thread then queues these task metadata structures for execution by available helper threads in a pool”; [0021] “The load balancer component may maintain and utilize in-memory data mappings and loading statistics for each database instance of the DBMS”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining demand of executors as being disclosed and taught by Muthulingam, in the system taught by the proposed combination of Lee and Bailey to yield the predictable results of efficiently service data scan operations for dual-format or in-memory databases, particularly for multi-instance in-memory databases (see 

Regarding claim 3, the proposed combination of Lee and Bailey teaches
wherein the multi-tenant database (see Lee, [0118] “a multi-tenant system”).
The proposed combination of Lee and Bailey does not explicitly teach the multi-tenant database is an in-memory database.
However, Muthulingam discloses processing operations in a multi-instance database and also teaches
database is an in-memory database (see Muthulingam, [0021] “for in-memory databases provide several technical advantages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating additional procedures as being disclosed and taught by Muthulingam, in the system taught by the proposed combination of Lee and Bailey to yield the predictable results of efficiently service data scan operations for dual-format or in-memory databases, particularly for multi-instance in-memory databases (see Muthulingam, [0007] “there is a need for an efficient way to service data scan operations for dual-format or in-memory databases, particularly for multi-instance in-memory databases”). 
Claims 10 and 17 incorporate substantively all the limitations of claim 3 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Bailey in view of Duvur et al. (US 2020/0241864 A1, hereinafter “Duvur”).

Regarding claim 4, the proposed combination of Lee and Bailey teaches
wherein the assigning the first virtual IP address to the first tenant (see Lee, [0071] “Within host organization 310 is a global Virtual IP (VIP) interface and load balancer 380 which provides a single login point regardless of where a user's client device 306A-C is operating geographically”; [0085] “receiving a login request at a global Virtual Internet Protocol (VIP) address for the host organization from a client device”). 
The proposed combination of Lee and Bailey does not explicitly teach utilizes a Docker service. 
However, Duvur discloses container orchestration system and also teaches
utilizes a Docker service (see Duvur, [0020] “a Container Orchestration System (COS) 102 (e.g., Kubernetes, Docker Swarm) to facilitate the communication of production traffic 104 (e.g., via an external virtual internet protocol address (VIP) 106 of the COS 102) with a system 100”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating additional procedures as being disclosed and taught by Duvur, in the system taught by the proposed combination of Lee and Bailey to yield the predictable results of effectively controlling the release of an update to a current version (see Duvur, [0021] “The system 100 controls the release process of updates to an application (app) that runs in COS pods to provide a cloud service(s). For each release of an update to a current version 112, the system 100 is to: 1) bring up the updated version 132 in new COS pods; 2) control the updating of any underlying state if necessary… gracefully terminate the now old version”). 
Claims 11 and 18 incorporate substantively all the limitations of claim 4 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Bailey and Duvur in view of Zhang et al. (US 2021/0084537 A1, hereinafter “Zhang”).

Regarding claim 5, the proposed combination of Lee, Bailey and Duvur teaches
obtaining the first virtual IP address (see Lee, [0071] “Within host organization 310 is a global Virtual IP (VIP) interface and load balancer 380 which provides a single login point regardless of where a user's client device 306A-C is operating geographically”; [0085] “receiving a login request at a global Virtual Internet Protocol (VIP) address for the host organization from a client device”) from the Docker service; and (see Duvur, [0020] “a Container Orchestration System (COS) 102 (e.g., Kubernetes, Docker Swarm) to facilitate the communication of production traffic 104 (e.g., via an external virtual internet protocol address (VIP) 106 of the COS 102) with a system 100”).
to the instance of the first portion (see Lee, [0044] “the session cookie is instance specific and contains the following: (a) A routing hint which is then used by the load balancer 198 to aid in determining to which application server instance the request should be routed”) of the multi-tenant database (see Lee, [0118] “With a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared”).
The proposed combination of Lee, Bailey and Duvur does not explicitly teach concatenating the first virtual IP address with an instance number assigned to the instance. 
	However, Zhang discloses load balancing and teaches
	concatenating the first virtual IP address with an instance number assigned to the instance (see Zhang, [0021] “The load balance instance information includes a virtual IP address, a tenant identifier, an instance identifier”; [0090] “The load balance instance information further includes a tenant identifier, an instance identifier, instance description information, an instance status, a subnet of the VIP of each load balance instance”). 

Claims 12 and 19 incorporate substantively all the limitations of claim 5 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Bailey in view of Saxena (US 2018/0205652 A1, hereinafter “Saxena”).

Regarding claim 6, the proposed combination of Lee and Bailey
wherein the assigning the first virtual IP address to the first tenant is performed (see Lee, [0071] “Within host organization 310 is a global Virtual IP (VIP) interface and load balancer 380 which provides a single login point regardless of where a user's client device 306A-C is operating geographically”; [0085] “receiving a login request at a global Virtual Internet Protocol (VIP) address for the host organization from a client device”). 
The proposed combination of Lee and Bailey does not explicitly teach via a secure shell (SSH) tunnel. 
However, Saxena discloses a container packet engine and also teaches
via a secure shell (SSH) tunnel (see Saxena, [0262] “to process secure shell (SSH) requests”).

Claims 13 and 20 incorporate substantively all the limitations of claim 6 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 7, the proposed combination of Lee and Bailey
wherein the first port is (see Lee, [0037] “instances may correspond to computing pods of the respective datacenters, in which each computing pod includes a local database instance and a pool of application servers by which workload on behalf of the host organization may be performed. Each datacenter may include a plurality of such instances or computing pods”).
The proposed combination of Lee and Bailey does not explicitly teach via a secure shell (SSH) tunnel. 
However, Saxena discloses a container packet engine and also teaches
a virtual bridge (see Saxena, [0264] “can create a virtual link from the bridge”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of SSH and virtual bridge as being disclosed and taught by Saxena, in the system taught by the proposed combination of Lee and Bailey to yield the predictable results of performing load balancing and SSH acceleration (see Saxena, [0266] “the container packet engine 720 within the software container 715 may serve 
Claims 14 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156